DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 20 recites the composite membrane of claim 13.  However, claim 13 recites a method of forming a composite membrane.  If claim 20 is intended to refer to the product of the method of claim 13, then claim 20 should refer to the “composite membrane made by the method of claim 13” or use similar appropriate language for clarity.  It is unclear whether this is the intent, or whether claim 20 was intended to depend from claim 9 instead, which recites a different composite membrane.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takita et al (US PGPub 2009/0117455 A1).
	With respect to claim 1, Takita teaches multilayer microporous PE membranes [Abs] which may be formed as a laminate of two separate polymer layers; in an embodiment, the composite may be formed by extruding the layers as separate membrane sheets (with separate drying, stretching, and the like) and then laminating the two membranes together to form a composite, using heat and pressure [0127-0129, 0134] e.g. via a heat-sealing method.  The process does not require the use of an adhesive.
	As best understood, the product taught by Takita therefore anticipates the claimed membrane.
	With respect to claim 19, the instant claim language does not require any additional structure, and so the membrane taught by Takita may be considered a filter; the specific application is drawn to the intended use and does not distinguish structurally.  Further, Takita recognizes that microporous PE membranes have utility in filters [0002] e.g. liquid filters [0136].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tonen (EP 2111910 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Tonen, or over Tonen in view of Adiletta (US 5,366,631).
	With respect to claim 1, Tonen teaches microporous membranes formed from first and second layers of polyolefins [Abs].  The membranes may be formed by laminating two separate sheets which are previously extruded from separate dies [0030, 0035].
	Tonen teaches generally that such laminates are known in the art to be formed using adhesives, heat, or pressure [0005] but does not require adhesives for any specific embodiments.  As such, Tonen anticipates or at minimum renders obvious embodiments without adhesive, as it does not positively require, and teaches alternatives known in the prior art.
	Additionally or alternatively, Adiletta teaches composite microporous media [Abs] and teaches that it may be formed free of any adhesive, secured solely at the interfaces of the support and the attached web layer [Col. 3 lines 23-31] which beneficially reduces risk of e.g. media migration which may occur when adhesives are used [Col. 7 lines 49-57], and further teaches that an adhesive may adversely affect media due to the risk of leaching or degradation [Col. 2 lines 27-30].  As such, it would have been obvious to one of ordinary skill in the art to employ a lamination technique for the membranes taught by Tonen which omit the use of adhesives, because Tonen already teaches that alternative e.g. heat and/or pressure treatment may be employed, and Adiletta teaches that adhesives may have various detrimental effects on the final membrane.
With respect to claim 19, the instant claim language does not require any additional structure, and so the membrane taught by Tonen may be considered a filter; the specific application is drawn to the intended use and does not distinguish structurally.

Claims 2-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tonen (or Tonen in view of Adiletta).
With respect to claims 2 and 4, Tonen teaches that the membranes may have a total thickness of 3-200 µm, and that the thickness ratio of the first and second layers may be in a range from about 10/90 to about 90/10 [0086-0087].
Tonen therefore suggests an overlapping range for thickness of the layers, e.g. where the 10/90 embodiment or thereabouts would feature a thin top layer (e.g. a 20 µm top layer if the total thickness is 200 µm) and a thick bottom layer (e.g. a 180 µm bottom layer if the total thickness is 200 µm).	With respect to claim 3, Tonen teaches that the layers e.g. the first layer may include polyethylene and may be stretched [0086].
With respect to claim 5, Tonen teaches that the second layer may include UHMWPE [0046].
With respect to claims 6-8, absent clarification of the required structures for the membrane layers, the claimed properties would appear to be inherently satisfied when forming a composite membrane without adhesive as claimed, which as above is either taught or at minimum suggested by Tonen.
With respect to claim 9, see the rejections of claims 1-5 above.  Tonen teaches forming a multilayer composite from two different compositions e.g. as separate sheets which are laminated together, and at minimum suggests forming them through heat and/or compression.  Tonen does not require the presence of an interlayer region and, as best understood, such region would not be formed when laminated two pre-formed sheets as suggested by an embodiment of Tonen, without adhesive e.g. via pressure.
With respect to claim 10, as above Tonen teaches that lamination may be formed through pressure, and as best understood this would result in the presence of a compression region in the layers.
With respect to claim 11, as above Tonen teaches polyethylene which may be stretched.
With respect to claim 12, as above Tonen teaches polyolefins.
With respect to claim 13, as above Tonen teaches that two membrane layers may be formed separately and, thereafter, may be laminated together, and at least suggests using heat and/or pressure.  Tonen does not explicitly teach the use of a laminator but, absent clarification of the required specific details, the structure used to laminate the sheets as suggested by Tonen would qualify as a laminator.
Additionally or alternatively, Adiletta teaches that such adhesive-free lamination may be carried out through suitable application of pressure and heat [Col. 4 lines 41-45] through a suitable laminator such as a set of rollers [Col. 5 lines 47-51].  The use of such conditions would therefore have been obvious in the process of Tonen as well.
With respect to claim 14, as above Tonen teaches that pressure may be employed for lamination, as does Adiletta.
With respect to claims 15 and 16, as above Tonen teaches embodiments with thin first layers and thick second layers, e.g. suggesting that 10/90 ratios may be employed, with total thicknesses up to 200 µm, which overlap the claimed ranges for thickness.
With respect to claims 17 and 18, Tonen teaches that various heat processing steps including stretching may be carried out at temperatures at or below the melting point which is the lower melting point of the two layers, and may be lower e.g. around the crystal dispersion temperature [0069].  Tonen does not specify the temperature employed for lamination, but at minimum it would have been obvious to employ a similar or lower temperature, because Tonen teaches that lamination may occur via e.g. pressure.
Additionally or alternatively, Adiletta teaches that the temperature employed for adhesive-free lamination should be a temperature at which the polymer begins to soften but before it would change dimensions, flow, or decompose [Col. 4 lines 45-56].  Adiletta uses the term “fusing temperature” but also appears to teach or suggest temperatures below the melting point e.g. when employing PTFE [Col. 5lines 25-34] such that it is not clear that the fusing temperature must necessarily represent the melting point, and may in fact be lower.  Regardless, optimization of the temperature for lamination would have been obvious in Tonen’s taught process given the guidance of Adiletta to employ a temperature in which the polymer is softened but does not begin to flow or the like.
With respect to claim 20, the instant claim language does not require any additional structure, and so the membrane taught by Tonen may be considered a filter; the specific application is drawn to the intended use and does not distinguish structurally.

Claims 6-8, 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takita.
With respect to claims 6-8, the claimed behavior appears to be anticipated or at minimum obvious over Takita absent further clarification of the required structure, because as above Takita teaches the same types of structures formed in the same way (e.g. heat lamination with no required adhesive).
With respect to claim 13, as above Takita teaches the production of a multilayer composite through heat sealing first and second microporous layers to form a laminate.  The process employs a pair of heat rolls or a roll and table that, given the broadest reasonable interpretation, represent a laminator or, at minimum, render the use of a laminator obvious [0129].
With respect to claim 14, Takita teaches compressing the composite while laminating [0129].
With respect to claims 17 and 18, Takita teaches that the material used may be polyethylene with a melting point of 150° C or higher [0012] and that the lamination temperature may be in a range of e.g. 90-135° C; a temperature of 135° C would therefore satisfy the claimed range and, regardless, Takita teaches overlapping ranges which would render the claimed range obvious.
	With respect to claim 20, the instant claim language does not require any additional structure, and so the membrane taught by Takita may be considered a filter; the specific application is drawn to the intended use and does not distinguish structurally.  Further, Takita recognizes that microporous PE membranes have utility in filters [0002] e.g. liquid filters [0136].
Claims 2-5, 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takita in view of Tonen.
	With respect to claims 2, 4, 15, and 16, Takita teaches as above but is silent to the specific thickness, simply teaching a range of thickness ratios which may be suitable for the two layers [0134-0136] and that it is not overly critical.
	However, as discussed above, Tonen teaches similar microporous composites (e.g. similarly useful as battery separators or the like) which may be formed as laminates and teaches thickness ratios of e.g. 10/90, with total thicknesses of up to 200 µm, which would overlap the claimed ranges for thickness of each layer.  Takita already suggests optimizing the thicknesses of the respective layers and, in view of Tonen, the claimed ranges would at least have been obvious as suitable ranges for layer thicknesses in such a composite.
	With respect to claim 3, as above Takita teaches polyethylene layers, and teaches that they may be stretched [0084-0087].
	With respect to claim 5, Takita teaches that the layers may include UHMWPE [0012].
	With respect to claim 9, see the rejections above.  Because Takita teaches heat laminating at a temperature below the melting point, and does not teach or require an interlayer region, the membranes taught by Takita would be understood to lack an interlayer region.  Further, as above, the claimed ranges for thickness would have been obvious e.g. in view of Tonen.
	With respect to claim 10, as above Takita teaches applying pressure during lamination, such that a compression region would be understood to result.
	With respect to claims 11 and 12, as above Takita teaches polyethylene (a polyolefin) which may be stretched.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777